ALLEN, J.
1. In an action for personal injury alleged to have been caused by a pedestrian being struck by an automobile upon a public highway, when attempting to cross a viaduct at a point where the public usually crossed in order to board the traction cars, the question whether the plaintiff, seeing an automobile approaching from 65 to 80 feet away at an unlawful rate of speed, and misjudging its speed and crossing without again looking toward the automobile, was guilty of contributory negligence, was properly submitted to the jury.
2. The failure of a pedestrian to anticipate negligence on the part of the driver of the automobile does not defeat an action for the injury sustained.
3. The knowledge of the plaintiff’s witnesses as such as to the speed of an oncoming automobile, not communicated by such witnesses to *191the plaintiff, is not imputed to the plaintiff and doe's hot charge him with knowledge of such, speed.
(Marshall, CJ., Day, Kinkade, Robinson, Jones and Matthias, JJ., concur.)